* Corpus Juris-Cyc References: Trial, 38 Cyc, p. 1779, n. 75.
All the instructions given in the case must be read together as one instruction. When that is done, if they *Page 349 
are found to embody the applicable principles of law, neither party has any ground of complaint. The fact that the instructions, taken separately, may be incomplete, is harmless to either party, provided, as a whole, they are complete.
Two questions were submitted to the jury in this case: First, whether appellee, through its agent, Thomas, or its attorney, Schauber, agreed to pay appellant the hospital bill of the Livingstons; and, second, whether, if either of them agreed to pay the bill, he was acting within his express or apparent authority in so doing. By the instructions, considered as a whole, those two questions were fairly submitted to the jury. The result was a verdict in favor of appellee.
Affirmed.